DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 09 March 2021, the following occurred:
claims 1, 8, and 15 were amended.
Claims 1, 3-8, 10-15, and 17-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2015/0142471 A1), hereinafter Bergman, in view of Plunkett et al. (US 2016/0350486 A1), hereinafter Plunkett, further in view of Vasiliu-Feltes et al. (US 2016/0093010 A1), hereinafter Vasiliu-Feltes, further in view of Giordano et al. (EP 3,236,374 A1), hereinafter Giordano.

Claims 1, 8, and 15:
Bergman discloses:
Claim 8:  one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:
[0014]
Claim 15:  one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible 
[0014]
Claims 1, 8, and 15:  receiving, by one or more computing devices, patient data relating to a medical condition into an electronic health record database;
[0033]-[0034] disclose receiving patient health information into an EHR database.
Claims 1, 8, and 15:  identifying a treatment for the medical condition that yields a positive outcome;
[0042] discloses identifying a patient-specific recommendation based on clinical practice guidelines and can accordingly be assumed to yield a positive outcome.
Claims 1, 8, and 15:  identifying a plurality of key features in the identified treatment; identifying a plurality of features within the plurality of key features that can be applied to the patient;
[0045] discloses a specific example of features within key features for a recommendation (heart surgery, low blood pressure, Coumadin). [0048]
Claims 1, 8, and 15:  determining which pre-authorizations are required for a selected medical treatment or a recommended medical procedure for the patient, wherein the pre-authorizations reduce the time for the patient to receive the specialized medical care
[0059] and [0060] disclose determining which pre-authorizations are required based on the stakeholder for the recommendation ([0054] and [0042]), where the pre-authorization reduces transaction delays and information requests ([0060]).
Claims 1, 8, and 15:  identifying one or more stakeholders based on the identified plurality of features applied to the patient and the selected medical treatment or the recommended medical procedure;
[0059] discloses submitting pre-authorization requests based on the patient’s EHR and determined requirements of the identified stakeholder, where the pre-authorization request/stakeholders are also based on a recommendation, such as in [0054] and [0042].
Claims 1, 8, and 15:  transmitting, via the one or more computing devices, authorization requests to the one or more identified stakeholders, wherein the authorization requests are transmitted to each of the stakeholders for 
[0059]-[0060] disclose transmitting authorization requests to stakeholders. As disclosed in [0031], the system includes multiprocessor systems, meaning any of various actions performed by the system, such as transmitting authorization requests, would occur simultaneously (i.e. parallel processing).

	Bergman does not further disclose:
Claims 1, 8, and 15:  analyzing the medical condition using natural language processing, wherein the natural language processing parses, tags and analyzes key features in the patient data and key features in a medical database;
Claims 1, 8, and 15:  wherein machine learning is used to analyze a plurality of policies to identify one or more stakeholders to approve the recommended medical procedure for the patient;
Claims 1, 8, and 15:  initiating and authorizing the identified one or more stakeholders;
Claims 1, 8, and 15:  parallel processing…that allow a simultaneous execution of computer operation processes;
Claims 1, 8, and 15:  creating one or more blocks for the one or more identified stakeholders leading up to the selected treatment or the recommended procedure for the patient; and adding the one or more blocks to a blockchain network for processing authorizations.
	
Plunkett
analyzing the medical condition using natural language processing, wherein the natural language processing parses, tags and analyzes key features in the patient data and key features in a medical database;
[0049] discloses using NLP to identify items in an EMR, such as "procedures, diagnoses, tests, test results, site of service, medications or any other information"; [0059] discloses an NLP module parsing and analyzing medical data; and [0062] discloses the NLP module flagging pieces of medical data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (claim 1), system (claim 8), and computer program product (claim 15) as disclosed by Bergman with analyzing the medical condition using natural language processing, wherein the natural language processing parses, tags and analyzes key features in the patient data and key features in a medical database as disclosed by Plunkett. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bergman in order to "improve the delivery, quality, management, and compliance of care with established guidelines…" (Plunkett:  [0049]).

Vasiliu-Feltes discloses:
While Bergman does disclose identifying pre-authorizations required, Bergman does not explicitly disclose the process to identify stakeholders to provide these pre-authorizations. However, Vasiliu-Feltes does disclose this limitation, specifically:
wherein machine learning is used to analyze a plurality of policies to identify one or more stakeholders to approve the recommended medical procedure for the patient;
[0023] and [0032] disclose “evaluating and compiling a library of published medical policies, guidelines, coverage determination, and medical necessity criteria for all relevant payers” where the payer can be an insurance company as in [0023] and [0032], and the insurance company is the stakeholder to approve the procedure, such as in [0038] (e.g. “insurance approval for a specific surgery”). As discussed above, Plunkett discloses use of machine learning, specifically natural language processing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of pre-authorizations as disclosed by Bergman with “wherein machine learning is used to analyze a plurality of policies to identify one or more stakeholders to approve the recommended medical procedure for the patient” as disclosed by Vasiliu-Feltes and Plunkett. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bergman in order to "improve the delivery, quality, management, and compliance of care with established guidelines…" (Plunkett:  [0049]) and to provide a “seamless electronic…platform to aid healthcare professionals [to] meet the numerous complex medical necessity criteria established by payers” (Vasiliu-Feltes:  [0018]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of polices as disclosed by Vasiliu-Feltes with “wherein machine learning is used to analyze a plurality of policies” as disclosed by Plunkett.
Vasiliu-Feltes in order to "improve the delivery, quality, management, and compliance of care with established guidelines…" (Plunkett:  [0049]).

Giordano discloses:
 Claims 1, 8, and 15:  initiating and authorizing the identified one or more stakeholders;
[0058]-[0059]:  "authorize activation of the doctor's smart contract." and "Other types of smart contracts that may require…authorization to activate include insurer smart contracts, pharmacist smart contracts, emergency medical provider smart contracts, and others"
Claims 1, 8, and 15:  parallel processing…that allow a simultaneous execution of computer operation processes;
[0093] and [0094] explicitly disclose use of parallel processing.
Claims 1, 8, and 15:  creating one or more blocks for the one or more identified stakeholders leading up to the selected treatment or the recommended procedure for the patient; and adding the new block to a blockchain network for processing authorizations.
[0039]-[0040]:  "A smart contract is generally a computer program which is stored on the ledger 106 and is capable of performing operations related to medical record management." and "to create a smart contract, a participant on the network may write source code for the program that they wish to deploy... if valid, the transaction may be provided in a block that is permanently [0055]-[0058] disclose the different authorization levels of different contracts. The transactions being "provided in a block" could reasonably be any medical action, such as those involving medical records ([0030]), including, for example, the genetic tests as disclosed in the "determining" step by Bergman.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (claim 1), system (claim 8), and computer program product (claim 15) as disclosed by Bergman with initiating and authorizing the identified one or more stakeholders; creating one or more blocks for the one or more identified stakeholders leading up to the selected treatment or the recommended procedure for the patient; and adding the one or more blocks to a blockchain network for processing authorizations as disclosed by Giordano. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bergman in order to verify "identities of users that register in the network 200 and verifying links between users' real-world identities and network roles." (Giordano:  [0058]), to allow operations or processes which otherwise might be performed in a particular or sequential order to be performed by multitasking and parallel processing (i.e. simultaneously) (Giordano:  [0093] and [0094]), and to enable entities with a smart contract "to Giordano:  [0039]).

Claims 3, 10, 17:
Bergman discloses the method, system, and computer program product of claims 1, 8, and 15, regarding claims 3, 10, and 17, respectively, as discussed above. 
	Bergman does not further disclose:
processing authorizations for the patient for the medical treatment of the medical condition is using a smart contract..
	
	Giordano discloses processing authorizations for the patient for the medical treatment of the medical condition is using a smart contract ([0026]:  "the distributed medical records system can provide a comprehensive medical records platform for linking different healthcare stakeholders. For example, a physician may seamlessly add a prescription to a patient's smart contract, and the prescription may be automatically shared with a pharmacist to be filled." wherein the creation of the prescription amounts to authorizing the patient for treatment. Also see [0069].). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (claim 3), system (claim 10), and computer program product (claim 17) as disclosed by Bergman with processing authorizations for the patient for the medical treatment of the medical condition is using a smart contract as disclosed by Giordano. 
Giordano:  [0069]) as well as the motivations discussed above for claims 1, 8, and 15.

Claims 4, 11, 18:
Bergman discloses the method, system, and computer program product of claims 1, 8, and 15, regarding claims 4, 11, and 18, respectively, as discussed above. 
Bergman further discloses:
the plurality of key features are features related to similar features that yielded positive outcomes for the medical condition and are used to identify the one or more stakeholders.
[0042] disclose the recommendations being patient-specific, such as based on the features in [0048], as recommended by clinical practice guidelines, such as from the American College of Cardiology or American Heart Association. [0059] discloses identifying pre-authorizations required by stakeholders based on the recommendation (which is based on the features).

Claims 5, 12, and 19:
Bergman discloses the method, system, and computer program product of claims 1, 8, and 15, regarding claims 5, 12, and 19, respectively, as discussed above.

	Bergman does not further disclose:
the plurality of features are identified through natural language processing (NLP), wherein the plurality of features are stored on an electronic health record (EHR) of the patient, wherein the plurality of features includes a patient medical condition, symptoms, diseases, a recommended surgery, a family medical history, a location to one or more medical facilities and a physical condition.
	
	Plunkett discloses the plurality of features are identified through natural language processing (NLP), wherein the plurality of features are stored on an electronic health record (EHR) of the patient ([0049]:  "NLP can identify various items in an electronic medical record, such as procedures, diagnoses, tests, test results, site of service, medications, or any other information that could be contained in an electronic medical record." [0143] discloses identifying chronic conditions and patient history, the broadest reasonable interpretation of which entails family history. [0122] discloses various features, including symptoms. [0082] discloses the NLP module considering data including ICD codes (diseases). [0103] discloses identifying surgeries. [0049] discloses site of service (location of medical facilities)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (claim 5), system (claim 12), and computer program product (claim 19) as disclosed by Bergman with the plurality of features are identified through natural language processing (NLP), wherein the plurality of features are stored on an electronic health record (EHR) of the patient, wherein the plurality of features includes a patient medical condition, symptoms, diseases, a recommended surgery, a family medical history, a location to one or more medical facilities and a physical condition as disclosed by Plunkett. 
Plunkett:  [0049]).

Claims 6, 13, 20:
Bergman discloses the method, system, and computer program product of claims 1, 8, and 15, regarding claims 6, 13, and 20, respectively, as discussed above.

	Bergman does not further disclose:
the one or more stakeholders include individuals authorized to further the medical care of the patient, wherein each of the one or more stakeholders are issued access via user identification information to the blockchain network upon being identified.
	
	Giordano discloses the stakeholders include individuals authorized to further the medical care of the patient ([0059]:  "Other types of smart contracts that may require…authorization to activate include insurer smart contracts, pharmacist smart contracts, emergency medical provider smart contracts, and others" wherein these individuals or entities are authorized to further the medical care of the patient upon smart contract authorization. [0058] provides a specific example of access being issued to a doctor through submission of identification information, after which (as in [0061]) the right to access the blockchain network is verified by a rights manager which verifies the issuer of a transaction has such rights (i.e. user identification)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (claim 6), system (claim 13), and computer 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bergman in order to to "verify that the issuer of [a] transaction is a doctor or another user that has rights to add a medical record to the patient's smart contract." (Giordano:  [0061]).

Claims 7 and 14:
Bergman discloses the method, system, and computer program product of claims 3 and 10, regarding claims 7 and 14, respectively, as discussed above.

	Bergman does not further disclose:
the smart contract has a list of authorizers (stakeholders) associated with the medical condition and the medical treatment.
	
	Giordano discloses the smart contract has a list of authorizers (stakeholders) associated with the medical condition and the medical treatment ([0054]:  "The network 200 is generally arranged to facilitate secure maintenance, access, and sharing of medical records among appropriate parties. … For example, the network 200 may connect computers or accounts associated with a first patient 208, a second patient 209, a physician 210, a pharmacist 214, and an insurer 216." and "Some...smart contracts...may be called by users to invoke a medical record management event..." and [0055]:  "users are assigned roles on the network 200 (e.g., patient, physician, doctor, pharmacist, administrator) and smart contracts are created and correlated with [0071]:  "The patient's smart contract 408 may identify a list of actors that are authorized to add medical records to the patient's profile."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (claim 7) and system (claim 14) as disclosed by Bergman with the smart contract has a list of authorizers (stakeholders) associated with the medical condition and the medical treatment as disclosed by Giordano. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bergman in order to ensure that the physician or any other entity with a smart contract "is authorized to add medical records to the medical profile of the particular patient…" (Giordano:  [0071]).

Response to Arguments
Regarding 103, applicant’s arguments regarding the “transmitting” step of claims 1, 8, and 15 have been fully considered and are persuasive. However, upon further consideration, Giordano ([0093]-[0094] explicitly disclosing parallel processing) is considered to overcome the shortcomings of Bergman. 
Additionally, applicant’s arguments regarding the combination of Bergman, Plunkett, and Giordano failing to disclose the newly added limitation of claims 1, 8, and 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 1, 3-8, 10-15, and 17-20 is made under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2015/0142471 A1), hereinafter Bergman, in view of Plunkett et al. (US 2016/0350486 A1), hereinafter Plunkett, further in view of Vasiliu-Feltes et al. (US 2016/0093010 A1), hereinafter Vasiliu-Feltes, further in view of Giordano et al. (EP 3,236,374 A1), hereinafter Giordano.
Applicant finally argues that all dependent claims are allowable for their dependence on the independent claims 1, 8, and 15. The examiner respectfully disagrees, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571)270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        /CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626